CNI CHARTER FUNDS Prime Money Market Fund Government Money Market Fund California Tax Exempt Money Market Fund High Yield Bond Fund Class S Shares Class N Shares Supplement dated May 15, 2008 to Prospectuses dated January 31, 2008 This supplements certain information contained in the Prospectuses and should be read in conjunction with the Prospectuses. The following paragraph replaces the first paragraph on page 3, the first paragraph on page 6, and the first paragraph on page 9 of the Class S Prospectus of the Prime Money Market Fund, Government Money Market Fund and California Tax Exempt Money Market Fund; the first paragraph on page 3, the first paragraph on page 6, and the first paragraph on page 9 of the Class N Prospectus of the Prime Money Market Fund, Government Money Market Fund, and California Tax Exempt Money Market Fund; and the first paragraph on page 24 of the Class N Prospectus of the High Yield Bond Fund. This table describes the fees and expenses you may pay if you buy and hold shares of this class of the Fund.You pay no transaction fees for buying or selling shares of this class of the Fund. PLEASE
